Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to the application 17/708,992 filed on 03/30/2022.
Claims 1-23 have been examined and are pending.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/30/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 5, 7, 9-10, 12, 14-16, 18 and 20-22 are rejected under 35 U.S.C. 102(b) as being anticipated by Akazawa et al., (“Akazawa,” US 20020113809).  
Regarding claim 1, Akazawa discloses a method comprising: at a computing system including non-transitory memory and one or more processors, wherein the computing system is communicatively coupled to a display device and one or more input devices via a communication interface (Fig. 1; client machines 120 and 130, server 100): 
obtaining a first input from a user of a client device associated with creating a personal transportation center within a virtual environment (pars. 0030-0032 and 0035-0036; Figs. 2 and 3A-3B; at step 301, a server 100 display virtual shop to a client 120 (a user or an avatar 26)); 
in response to obtaining the first input, instantiating the personal transportation center within the virtual environment (pars. 0035-0036; Figs. 2 and 3A-3B; at step 308, the server 100 display a virtual three-dimensional reception room 20 for the virtual shop which includes an entrance 21 to the reception room 20; and also see pars. 0066-0069; Fig. 10 shows  a reception room 800 as a first predefined virtual world for the virtual university to a user or an avatar 810);
in response to obtaining a second user input from the user of the client device, instantiating a first portal within the personal transportation center, wherein the first portal corresponds to a first destination environment within the virtual environment specified by the user (pars. 0046-0050, 0057; Figs. 2, 3, and 10, an item of interest and its weight is derived also from the attitude (e.g. gaze and stare) in which the avatar 26 sees the specific object 22 and description of a specific piece of information associated with the specific object 22. If there are a large number of determined items of interest, only those with weights above a predetermined threshold weight is selected to be applied. [the object will be displayed large when the avatar 26 gazes and stares on one of the object 22] ); and 
in response to obtaining a third user input from the user of the client device, instantiating a second portal different from the first portal within the personal transportation center, wherein the second portal corresponds to a second destination environment different from the first destination environment within the virtual environment specified by the user (pars. 0048-0050, Figs. 2A-2B and 10, the server 100 display a virtual shop 30, which includes door 25, when the avatar 26 gazes on one of the specific the character and image of the object 22).
Regarding claim 2, Akazawa discloses the method of claim 1, further comprising:  obtaining a third input from the client device indicating an entry transaction between an avatar and a respective portal within the personal transportation center (pars. 0048-0050, Figs. 2A-2B and 10); and in response to obtaining the third input: in accordance with a determination that the respective portal corresponds to the first portal, causing presentation of the first destination environment via the display device (pars. 0035-0036; Figs. 2 and 3A-3B; at step 308, the server 100 display a virtual three-dimensional reception room 20 for the virtual shop which includes an entrance 21 to the reception room 20); and in accordance with a determination that the respective portal corresponds to the second portal, causing presentation of the second destination environment via the display device (pars. 0046-0050, 0057; Figs. 2, 3, and 10, the door 25 and the virtual shop 30 ).
Regarding claim 5, Akazawa discloses the method of claim 1, wherein the first portal is associated with a first plurality of destination environments, including the first destination environment, associated with a first destination type, and wherein the second portal is associated with a second plurality of destination environments, including the second destination environment, associated with a second destination type different from the first destination type (pars. 0025-0027; Figs. 2; the first virtual world 20 represents a virtual reception room, where displays the specific objects 22; the second virtual world 30 represents a virtual shop, where displays patterns associated with the items of interest of the action data of the user).
Regarding claim 7,  Akazawa discloses the method of claim 1, wherein the personal transportation center is only accessible to the user of the client device (par. 0031-0032; the server 100 receives log in to the virtual shop server 100).
Regarding claim 9, Akazawa discloses the method of claim 1, wherein the first portal serves two or more destinations based on one or more user defined parameters, and wherein the one or more user defined parameters corresponds to one of: a time of day, a day of week, a time of year, preset sequential destinations, user commands upon entry to the first portal, user commands prior to entry to the portal, how the user signed into the virtual environment, a randomization parameters, results of a search, prior actions of the user, or one or more prior destinations or locations of the user within the virtual environment (pars. 0034-0035; Fig. 3A, the server 100 display the reception room 20 includes the entrance 21 based on user data file 114, and also see par. 0039).
Regarding claim 10, Akazawa discloses the method of claim 1, further comprising: after instantiating the first and second portals within the personal transportation center, obtaining a third input associated with changing an appearance of a respective portal within the personal transportation center (pars. 0035-0036, 0046-0050, 0057; Figs. 2, 3, and 10); and 
in response to obtaining the third input: in accordance with a determination that the respective portal corresponds to the first portal, changing an appearance of the first portal within the personal transportation center based on the third input (pars. 0048-0050, Figs. 2 and 10, the server 100 display a virtual shop 30, which includes door 25, when the avatar 26 gazes on one of the specific the character and image of the object 22); and in accordance with a determination that the respective portal corresponds to the second portal, changing an appearance of the second portal within the personal transportation center based on the third input (pars. 0046-0050, Figs. 2 and 10, the portal 25).
Regarding claim 12; claim 12 is directed to non-transitory memory associated with the method claimed in claim 1; Claim 12 is similar in scope to claim 1, and is therefore rejected under similar rationale. 
Regarding claim 14; claim 14 is directed to non-transitory memory associated with the method claimed in claim 5; Claim 14 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Regarding claim 15; claim 15 is directed to non-transitory memory associated with the method claimed in claim 9; Claim 15 is similar in scope to claim 9, and is therefore rejected under similar rationale.
Regarding claim 16; claim 16 is directed to non-transitory memory associated with the method claimed in claim 10; Claim 16 is similar in scope to claim 10, and is therefore rejected under similar rationale.
Regarding claim 18; claim 18 is directed to a system associated with the method claimed in claim 1; Claim 18 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 20; claim 20 is directed to a system associated with the method claimed in claim 5; Claim 20 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Regarding claim 21; claim 21 is directed to a system associated with the method claimed in claim 9; Claim 21 is similar in scope to claim 9, and is therefore rejected under similar rationale.
Regarding claim 22; claim 22 is directed to non-transitory memory associated with the method claimed in claim 10; Claim 22 is similar in scope to claim 10, and is therefore rejected under similar rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Akazawa et al., (“Akazawa,” US 20020113809) in view of Kamachi et al., (“Kamachi,” US 2005/0005247), published on January 6, 2005.  
Regarding claim 3, Akazawa discloses the method of claim 1,  wherein first portal leads to a public destination environment accessible by other users of the virtual environment (pars. 0035-0036; Figs. 2 and 3A-3B; the virtual three-dimensional reception room 20 or the virtual shop 30). 
Akazawa discloses all limitations above, but does not explicitly disclose the second portal leads to a private destination environment only accessible by the user of the client device.
However, Kamachi discloses a method for displaying accompanying information associated with this space by effective use of a display screen, wherein the second portal leads to a private destination environment only accessible by the user of the client device (Kamachi: pars. 0067-0070 and 0091-0093; Figs. 9-10; an avatar C and D can see other in a town if either the avatar C or the avatar D shares server terminal controlling the virtual reality space to other user/users).
Therefore, it would have been obvious to an artisan at the time invention was made to combing the teaching of Kamachi with the system and method of Akazawa to allow one or more people share the same virtual reality space.
Claims 4, 13, and 19  are rejected under 35 U.S.C. 103(a) as being unpatentable over Akazawa et al., (“Akazawa,” US 20020113809) in view of Doak et al., (“Doak,” US 2003/0058238), published on March 27, 2003.  
Regarding claim 4, Akazawa discloses the method of claim 1, further comprising: after instantiating the first portal within the personal transportation center, obtaining a third input associated with changing the destination for the first portal from the first destination environment to a third destination environment (pars. 0046-0050, 0057; Figs. 2, 3, and 10). 
Akazawa discloses all limitations above, but does not explicitly disclose modifying the destination for the first portal from the first destination environment to the third destination environment. 
However, Doak discloses a method for constructing virtual environment, wherein, modifying the destination for the first portal from the first destination environment to the third destination environment (Doak: pars. 0118-0125; Fig. 5).
Therefore, it would have been obvious to an artisan at the time invention was made to combing the teaching of Kamachi with the system and method of Akazawa to allow one or more people share the same virtual reality space.
Regarding claim 13; claim 13 is directed to non-transitory memory associated with the method claimed in claim 4; Claim 13 is similar in scope to claim 4, and is therefore rejected under similar rationale. 
Regarding claim 19; claim 19 is directed to a system associated with the method claimed in claim 4; Claim 19 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Claims 6, 8, 11, 17 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akazawa et al., (“Akazawa,” US 20020113809) in view of Mendelsohn, Seth (“Mendelsohn,” US 2006/0293103), published on December 28, 2006.  
Regarding claim 6, Akazawa discloses the method of claim 5, further comprising: obtaining a third input from the client device indicating an entry transaction between an avatar and a respective portal within the personal transportation center (Akazawa: pars. 0030-0032 and 0035-0036; Figs. 2; the entrance 21 and entrance 25). 
Akazawa discloses all limitations above, but does not explicitly disclose in response to obtaining the third input: in accordance with a determination that the respective portal corresponds to the first portal, causing presentation of a first menu including selectable options for the first plurality of destination environments via the display device; and in accordance with a determination that the respective portal corresponds to the second portal, causing presentation of a second menu including selectable options for the second plurality of destination environments via the display device.
However, Mendelsohn discloses a method for interaction between an electronic theme park experience, further includes in response to obtaining the third input: in accordance with a determination that the respective portal corresponds to the first portal, causing presentation of a first menu including selectable options for the first plurality of destination environments via the display device; and in accordance with a determination that the respective portal corresponds to the second portal, causing presentation of a second menu including selectable options for the second plurality of destination environments via the display device (Mendelsohn: pars 0010, 0035-0036, 0078-0082, Figs. 3-4; the user can select space/destination/map/room and be transported to selected space/destination/map/room).
Therefore, it would have been obvious to an artisan at the time invention was made to combine the teaching of Mendelsohn with the method of Akazawa, to allow the users select destination/preferences based on their character of virtual environment.
Regarding claim 8,  Akazawa discloses the method of claim 1, wherein the personal transportation center is accessible to the user of the client device (Akazawa: par. 0031-0032; the server 100 receives log in to the virtual shop server 100).
Akazawa discloses all limitations above, but does not explicitly disclose the one or more other users invited by the user of the client device.
However, Mendelsohn discloses a method for interaction between an electronic theme park experience, wherein the one or more other users invited by the user of the client device (Mendelsohn: par. 0030; a player can invite other players whose can access to private virtual reality).
Therefore, it would have been obvious to an artisan at the time invention was made to combine the teaching of Mendelsohn with the method of Akazawa, to allow the user allow the user invites one or more users access to private virtual reality.
Regarding claim 11, Akazawa discloses the method of claim 10, but does not disclose the wherein the appearance of the first portal corresponds to one of a facade associated with the first destination environment, a preview of an outside of the first destination environment, a preview of an inside of the first destination environment, a preview of other users within the first destination environment, a preview of other users entering the first destination environment, or a preview of other users exiting the first destination environment.   
However, Mendelsohn discloses a method for interaction between an electronic theme park experience, wherein the appearance of the first portal corresponds to one of a facade associated with the first destination environment, a preview of an outside of the first destination environment (Figs. 3 and 4, a user can preview of an outside of the virtual layout of a theme park), a preview of an inside of the first destination environment, a preview of other users within the first destination environment, a preview of other users entering the first destination environment, or a preview of other users exiting the first destination environment.
Therefore, it would have been obvious to an artisan at the time invention was made to combine the teaching of Mendelsohn with the method of Akazawa, to allow the user allow the user preview outside of the virtual layout of virtual environment.
Regarding claim 17; claim 17 is directed to non-transitory memory associated with the method claimed in claim 11; Claim 17 is similar in scope to claim 11, and is therefore rejected under similar rationale.
Regarding claim 23; claim 23 is directed to a system associated with the method claimed in claim 8; Claim 23 is similar in scope to claim 8, and is therefore rejected under similar rationale.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINH K PHAM/
Primary Examiner, Art Unit 2174